Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 29 June 2022.  These drawings are unacceptable for noncompliance with 37 CFR 1.121(d) as none of the changes to the drawings were explained in detail as required, however the drawings will be entered.  This courtesy will not be extended again.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(1) because reference characters must not be used in associate with brackets.  See at least 500 fig. 5.  MPEP 608.02 V.

Specification
The specification amendment filed 29 June 2022 has not been entered because it does not conform to 37 CFR 1.121(b)(1)(i) and (h) because: no instruction to replace a paragraph with one or more replacement paragraphs was made and the amendments to the specification do not begin on a separate sheet.
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least FDA, OR, EMS.
The disclosure is objected to because of the following informalities: the second instance of reference character DT is floating with no associated structure.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the first instance of reference character 100 is floating with no associated structure.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the disclosure is replete with instances of a single reference character being used to designate multiple terms.  See reference character “126” which has been used to designate ring-shaped surface, lower surface, bottom ring-shaped trough, trough, and lowest annular surface.  See at least 120, 146, 122, 130, 132, 330, 332, 326, 134.  
Appropriate correction is required.
The disclosure is objected to because reference characters "134" and "126" have all been used to designate trough.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: bottom panel, downwardly sloping ramp, lower trough, first planar surface, second planar surface.

Claim Objections
Claim 8 is objected to because of the following informalities:  “lower tough” should be corrected to “lower trough”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is led to be indefinite as it is unclear if the basin only comprises the bottom panel or if the basin comprises the bottom panel, sidewall, downwardly sloping ramp, and integrated suction port.  In light of the original disclosure which indicates the entire invention as the basin and in order to apply art to the claim it will be interpreted as the latter.  Further clarification and correction are required.
Claim 4 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 8 that “the second planar surface is angled relative to the first planar surface such that when the first planar surface is oriented horizontally, fluid flows into the lower tough of the basin” is led to be indefinite.  It is unclear where fluid must be capable of flowing from to meet this recitation.  Is the fluid flowing from the intermediate trough, the extremity resting surface, the sidewall?  No direction can be found in the original disclosure.  One of the bottom surfaces 330, 332 has been interpreted to be the first planar surface.  Based on claim 1, which requires that “the downwardly sloping ramp transitions into sloping side surfaces to a lower trough in the basin” the lower trough has been interpreted to be trough 134 as sloping surfaces 123, 125 transition between the downwardly sloping extremity resting surface 122, which has been interpreted to be the downwardly sloping ramp, and the trough 134.  This necessitates that one of the platforms 130, 132 is the at least one intermediate trough.  As fluid would not flow from the platforms 130, 132 into trough 134 when the bottom surfaces 330, 332 are oriented horizontally and as the intermediate trough has not been introduced into claim 9, the claim will be interpreted as if fluid can flow from the downwardly sloping ramp into the lower trough.  Further clarification and/or correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit claim 1 from which it depends as a planar surface by definition must be flat and as such claim 1 already requires that the first planar surface is flat.  Claim 9 fails to further limit claim 8 from which it depends as a planar surface by definition must be flat and as such claim 8 already requires that the first planar surface is flat.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway (US 5381562).
Claim 1:  Holloway discloses an article for irrigating extremities, comprising: a basin 10 having a bottom panel with an upper surface, an underside, and a periphery; a sidewall 12 that extends upwardly from the periphery of the bottom panel to an upper edge that defines an open top into a basin interior; wherein the basin 10 has a front portion, a rear portion and opposing side portions, and wherein the sidewall 12 associated with the front portion of the basin 10 includes a notch 38 (gap) adapted to receive an extremity; a downwardly sloping ramp forming an extremity resting surface that extends from the gap and into the basin 10; wherein the downwardly sloping ramp transitions into sloping side surfaces to a channel 40 (lower trough) in the basin 10; and an integrated nipple end 82b (suction port) in fluid communication with the channel 40 (lower trough); and wherein the front portion of the basin 10 has an underside that defines a first planar surface that extends between the opposing side portions of the basin 10 and capable of engaging with the upper edge of some table, bed or other furniture to maintain the basin 10 in position during use thereof (see annotated fig. 2, 3, and 5 below and fig. 1).

    PNG
    media_image1.png
    512
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    445
    media_image3.png
    Greyscale

Claim 6:  Holloway discloses the basin being disposable after use.
Claim 7:  Holloway discloses the first planar surface being flat (see annotated fig. 5 above).
Claim 8:  Holloway discloses the rear portion of the basin 10 having an underside that defines a second planar surface; and the second planar surface being angled relative to the first planar surface such that when the first planar surface is oriented horizontally, fluid flows into the channel 40 (lower trough) of the basin 10 (see annotated fig. 5 above).
Claim 9:  Holloway discloses the second planar surface being flat (see annotated fig. 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6398062) further in view of Tapadiya (US 20040225265).
Claim 1:  Jones discloses an article for irrigating extremities, comprising: a basin 10 having a bottom 16 (bottom panel) with an upper surface, an underside, and a periphery; an outer wall 18 (sidewall) that extends upwardly from the periphery of the bottom 16 (bottom panel) to an upper edge that defines an open top into a basin interior; wherein the basin 10 has a front portion, a rear portion and opposing side portions, and wherein the outer wall 18 (sidewall) associated with the front portion of the basin 10 includes a gap adapted to receive an extremity; a support surface 12 (downwardly sloping ramp) forming an extremity resting surface that extends from the gap and into the basin 10; wherein the downwardly sloping ramp transitions into sloping side surfaces to a lower trough in the basin 10; and wherein the front portion of the basin 10 has an underside that defines a first planar surface that extends between the opposing side portions of the basin which is capable of engaging with some upper edge of some table, bed, or other furniture to maintain the basin 10 in position during use thereof (see annotated fig. 1 and 2 below).
Jones does not disclose an integrated suction port in fluid communication with the lower trough.
Tapadiya teaches a basin 10 for irrigation of a wound having a base 11 and wall 12 defining a cavity 13, the basin 10 further having a unitarily formed convertible portion 19 (suction port) along the periphery of the basin 10 or on the base 11 where the convertible portion 19 defines a channel 19b extending therethrough (see P. 0106 and fig. 2E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the article of Jones to have a unitarily formed convertible portion 19 (suction port) in fluid communication with the lower trough, as taught by Tapadiya, in order to permit draining of fluids from the article.

    PNG
    media_image4.png
    287
    654
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    521
    687
    media_image5.png
    Greyscale

Claim 5:  The combination discloses the basin 10 being constructed as a unitary molded plastic article (see fig. 1 and C. 2 L. 45-47).
Claim 6:  The combination discloses the basin 10 being disposable after use (see fig. 1 and C. 2 L. 45-47).
Claim 7:  The combination discloses the first planar surface being flat (see annotated fig. 2 above).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6398062) and Tapadiya (US 20040225265) as applied to claim 1 above, and further in view of Gathers (US 20160213562).
Claim 3:  The combination discloses the claimed invention except for the first planar surface being textured to enhance frictional gripping.
Gathers teaches a basin assembly 300 having a tub portion 301 with a substantially flat base 302 with protruding waveform shapes 302TP to provide an anti-slip feature (see P. 0085 and fig. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first planar surface to include the protruding waveform shapes 302TP resulting in it being textured to enhance frictional gripping, as taught by Gathers, in order to help prevent the article from shifting during use.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 6398062) further in view of Stephens (US 20190175432).
Claim 1:  Jones discloses an article for irrigating extremities, comprising: a basin 10 having a bottom 16 (bottom panel) with an upper surface, an underside, and a periphery; an outer wall 18 (sidewall) that extends upwardly from the periphery of the bottom 16 (bottom panel) to an upper edge that defines an open top into a basin interior; wherein the basin 10 has a front portion, a rear portion and opposing side portions, and wherein the outer wall 18 (sidewall) associated with the front portion of the basin 10 includes a gap adapted to receive an extremity; a support surface 12 (downwardly sloping ramp) forming an extremity resting surface that extends from the gap and into the basin 10; wherein the downwardly sloping ramp transitions into sloping side surfaces to a lower trough in the basin 10; and wherein the front portion of the basin 10 has an underside that defines a first planar surface that extends between the opposing side portions of the basin which is capable of engaging with some upper edge of some table, bed, or other furniture to maintain the basin 10 in position during use thereof (see annotated fig. 1 and 2 above).
Jones does not disclose an integrated suction port in fluid communication with the lower trough.
Stephens teaches a limb irrigation pan device 10 having end panels 14 and 16 and a base 36 that slopes to a drain 48 (integrated suction port) (see fig.  4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottom 16 Jones to have sloped towards a drain 48 (suction port) in the outer wall 18 opposite the gap and in fluid communication with the lower trough, as taught by Tapadiya, in order to permit draining of fluids from the article.
Claim 6:  The combination discloses the basin 10 being disposable after use (see fig. 1 and C. 2 L. 45-47).
Claim 7:  The combination discloses the first planar surface being flat (see annotated fig. 2 above).
Claim 8:  The combination discloses the rear portion of the basin 10 having an underside that defines a second planar surface [formed by the sloping bottom 16]; and the second planar surface being angled relative to the first planar surface such that when the first planar surface is oriented horizontally, fluid flows into the (lower trough of the basin 10 (see annotated fig. 5 above).
Claim 9:  Holloway discloses the second planar surface being flat (see fig. 4 ‘432).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 5381562) as applied to claim 1 above, and further in view of Harris (US 5375741).
Claim 4:  Holloway discloses the claimed invention except for the article including at least one intermediate trough at a level between the downwardly sloping ramp and the lower trough at the bottom of the basin.
Harris teaches a container 10 with a valve 33 at its bottom for discharging material, wherein the container 10 has a container body 12 with sidewalls 25 which taper outwardly and include three stepped surfaces for strength purposes which include a lowermost surface 26, intermediate surface 27, and uppermost surface 28 (see fig. 6 and C. 4 L. 19-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sloping bottom panel of Holloway to be stepped, as taught by Harris, resulting in at least a lower trough and at least one intermediate trough at a level between the downwardly sloping ramp and the lower trough at the bottom of the basin 10 in order to provide additional strength to the bottom panel of the basin 10 while still permitting drainage.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 5381562) as applied to claim 1 above, and further in view of Gathers (US 20160213562).
Claim 10:  Holloway discloses the claimed invention except for the second planar surface being textured to enhance frictional gripping.
Gathers teaches a basin assembly 300 having a tub portion 301 with a substantially flat base 302 with protruding waveform shapes 302TP to provide an anti-slip feature (see P. 0085 and fig. 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second planar surface to include the protruding waveform shapes 302TP resulting in it being textured to enhance frictional gripping, as taught by Gathers, in order to help prevent the article from shifting during use.

Response to Arguments
The drawing objections in paragraphs 2-4 and 6-7 of office action dated 20 April 2022 are withdrawn in light of the amended disclosure filed 29 June 2022.
The claim objections in paragraphs 13-14 of office action dated 20 April 2022 are withdrawn in light of the amended claims filed 29 June 2022.
The 35 U.S.C. § 112 rejections in paragraphs 17 and 19-20 of office action dated 20 April 2022 are withdrawn in light of the amended claims filed 29 June 2022.
In response to applicant’s lack of understanding of item 9 of the Non-Final Rejection dated 20 April 2022, the Examiner directs attention to paragraph 0015 line 8 which reads “for example, DT may be made shorter”.  Here reference character DT has no associated structure.  This objection can be overcome by amending the recitation to read “depth of the top edge DT”.
In response to applicant’s request to a citation to the authority requiring appropriate correction to multiple reference characters being used to designate multiple terms, the Examiner refers to MPEP 608.01(o) and 608.01(g) which require that the use of a confusing variety of terms for the same thing should not be permitted and that the reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part.
In response to applicant’s lack of understanding as to what the Examiner requires in the case of failing to provide proper antecedent basis for the claimed subject matter, the Examiner refers to MPEP 608.01(o) which requires the meaning of every term used in any of the claims to be apparent from the descriptive portion of the specification and for an applicant to make appropriate amendment to the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the terms appearing in the claims.  This objection can be overcome by amending the terms used in the claims to match those used in the specification or by amending the specification to have antecedent basis for the terms used in the claims as long as no new matter is introduced.
In response to applicant’s argument that claims 1-6 have been amended to overcome the 35 USC 112 objections, the Examiner reminds applicant that these are rejections and not objections.  Further no attempt has been made to claim 1 to overcome the 112 rejection of item 18 of the Non-Final Rejection dated 20 April 2022.
In response to applicant’s argument that the limitations of claim 2 have been moved into claim 1, the Examiner responds that this amendment has not been made.
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a widthwise cutout, a cutout extending to the two opposing sides) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that none of the cited references disclose the front portion of the basin having an underside that defines a first planar surface that extends between the opposing side portions of the basin, the Examiner replies that Jones clearly discloses that the front portion of the basin 10 has an underside that defines a first planar surface that extends between the opposing side portions of the basin which is capable of engaging with some upper edge of some table, bed, or other furniture (see annotated fig. 2 above).  Examiner notes that Oxford Languages defines “between” as at, into, or across the space separating (two objects or regions).  As such, the limitation does not require the first planar surface to extend from one side portion to the other, but extend along some portion of the space that separates the opposing side portions.  Examiner notes that the application does not disclose any first planar surface defined by the underside of the front portion of the basin that extends from one side portion to the other.
In response to applicant’s argument that there would be no need for any “gripping surface” in Jones, the Examiner replies that Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.  The evidence of the prior art clearly refutes applicants position (see P. 0085 and fig. 29 ‘562).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736